Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 15-26 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such Claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such Claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e(g), “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
For the purpose of examination, the limitation “an application unit adapted to apply build material" in Claim 15 Line(s) 3 will be read as "a coater blade… and at least one dose unit… or one previously applied layer of build material" as is supported by the specification (Page(s) 10 Paragraph(s) 2). Likewise, the “application unit” in Claim 16 Line(s) 1, Claim 19 Line(s) 2, Claim 20 Line(s) 2, Claim 21 Line(s) 2, and Claim 22 Line(s) 2 will be treated similarly.
For the purpose of examination, the limitation “irradiation device is adapted to at least partially consolidate" in Claim 26 Line(s) 1 will be read as "a laser beam" as is supported by the specification (Page(s) 12 Paragraph(s) 4). 
For the purpose of examination, the limitation “a wall building unit is provided that is adapted to build at least one wall element" in Claim 16 Line(s) 4 will be read as "a first wall building element 18 and a second wall building element 19" as is supported by the specification (Page(s) 12 Paragraph(s) 4). Further, the “first wall building element 18” and “second wall building element 19” are described as “columns of a portal that is arranged around the carrying element” ( Page(s) 4 Paragraph(s) 2); thus the wall building unit will be interpreted to mean two columns of a portal arranged around the carrying element. Likewise, the “wall building unit” in 
For the purpose of examination, the limitation “a… wall building element is adapted to build a first wall element" in Claim 15 Line(s) 4 will be read as "columns of a portal that is arranged around the carrying element" as is supported by the specification (Page(s) 4 Paragraph(s) 2). Likewise, the “wall building element” in the remainder of the claims will be treated similarly.
For the purpose of examination,	 the limitation “wall element delimiting a build material volume" in Claim 15 Line(s) 4 will be read as "a cylinder segment/tube segment" as is supported by the specification (Page(s) 8 Paragraph(s) 1).  Likewise, the “wall element” in the remainder of the claims will be treated similarly.
For the purpose of examination, the limitation “one carrying element adapted to carry build material” in Claim 15 Line(s) 3 will be read as “an annular disc" as is supported by the specification (Page(s) 5 Paragraph(s) 2). Likewise, the “carrying element” in the remainder of the claims will be treated similarly.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e(g), by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U(s)C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MENCHIK (US-20170173886-A1), hereinafter referred to as MENCHIK.
Regarding Claim 15, MENCHIK teaches an apparatus for additively manufacturing three-dimensional objects (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
the apparatus comprising:
an application unit (leveling device 32, Paragraph(s) 0191 and Figure(s) 1A-1B) adapted to apply a build material (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.) on at least one carrying element (rotary tray 12, Paragraph(s) 0012, 0102 and Figure(s) 1A-1B);
a wall building unit (printing head 16, Paragraph(s) 0102, 0103 and Figure(s) 1A-1B) comprising a first wall building element (first nozzle of the plurality of separated nozzles in the printhead 16, Paragraph(s) 0102-0103 and Figure(s) 9A) and a second wall building element (second nozzle of the plurality of separated nozzles in the printhead 16, Paragraph(s) 0102-0103 and Figure(s) 9A),
wherein the wall building unit is adapted to build at least one wall element abutting along an outer wall surface, with respect to an apparatus center vertical axis, of the first wall building element or abutting the second wall building element (Paragraph(s) 0210 and Figure(s) 7. The examiner considers that the reference does not teach “and abutting along an inner wall surface, with respect to the apparatus center vertical axis” since it appears it does not expand upon the whole plane. However, please see ),
the at least one wall element delimiting a build material volume carried by the at least one carrying element (Paragraph(s) 0210 and Figure(s) 7, 5A), and
wherein the first wall building element and the second wall building element are at least partially arranged next to the build material volume carried by the at least one carrying (Paragraph(s) 0210 and Figure(s) 7, 5A). 

Regarding Claim 16, MENCHIK teaches the apparatus of Claim 15,
wherein the application unit is adapted to apply at least one arc-shaped build material layer (leveling device 32, Paragraph(s) 0191 and Figure(s) 1A-1B). 

Regarding Claim 17, MENCHIK teaches the apparatus of Claim 15,
wherein the at least one carrying element is at least partially disc-shaped and extends between a first radius and a second radius (rotary tray 12, Paragraph(s) 0012, 0102 and Figure(s) 1A-1B). 

Regarding Claim 18, MENCHIK teaches the apparatus of Claim 17,
wherein the first wall building element is adapted to build an abutting first wall element of the at least one wall element on the first radius and wherein the second wall building element is adapted to build an abutting second wall element of the at least one wall element on the second radius (Figure(s) 9A and Paragraph(s) 0167, 0168, 0169). 

Regarding Claim 19, MENCHIK teaches the apparatus of Claim 15,
wherein at least one of the application unit and the at least one carrying element is movable with respect to the other (Figure(s) 1A and abstract). 

Regarding Claim 20, MENCHIK
wherein the movement of at least one of the application unit (leveling device 32, Paragraph(s) 0191 and Figure(s) 1A-1B) and the at least one carrying element with respect to the other is a rotational movement around a center axis (Paragraph(s) 0035, 0036, 0102). 

Regarding Claim 21, MENCHIK teaches the apparatus of Claim 19,
wherein movement of at least one of the application unit and the at least one carrying element with respect to the other is a translatory movement (Figure(s) 1A-1B, 5A, 6 and abstract and Paragraph(s) 0108). 

Regarding Claim 22, MENCHIK teaches the apparatus of Claim 19,
wherein the movement of at least one of the application unit and/or the at least one carrying element is a continuous movement (see where the controller is configured to continue dispensing during the motion along the vertical direction, Paragraph(s) 0014). 

Regarding Claim 23, MENCHIK teaches the apparatus of Claim 15,
wherein the wall building unit is adapted to successively layerwise build the at least one wall element from build material applied on the at least one carrying element (Paragraph(s) 0012). 

Regarding Claim 24, MENCHIK teaches the apparatus of Claim 15,
wherein the wall building unit is adapted to build the at least one wall element via a heating element (pre-heater element 160, Paragraph(s) 0032, 0117). 

Regarding Claim 25, MENCHIK teaches the apparatus of Claim 15,
wherein the wall building unit is adapted to build the at least one wall element via deposition of at least one binder material (abstract. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.).

Regarding Claim 26, MENCHIK teaches the apparatus of Claim 15,
further comprising at least one irradiation device (radiation source 18, Paragraph(s) 0033, 0185) adapted to irradiate build material arranged on the at least one carrying element (Paragraph(s) 0134, 0135, 0185). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-26 have been considered but are not persuasive. 
Applicant’s arguments: 
MENCHIK does not teach the “at least one wall element abutting along an outer wall surface, with respect to an apparatus center vertical axis”
Examiner’s response: 
Respectfully, print head 16 abuts the outer wall in Figure(s) 1A. However, please see reference FEY (US-20170348905-A1) which teaches the blade that spans across both the inner and outer wall and having two wall built simultaneously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CRUMP (US-2020016655-A1) teaches the irradiation device, carrying device, rotating platform, drive motor, spreader, tube shaped wall element, binder.
MAMRAK (US-20180345371-A1) teaches an irradiation beam, a build unit, an outer build wall, a rotating build platform, an inner build wall.
THORSON (US-20170190112-A1) teaches a rotational platform, a laser, a first press, and a second press, an outer retaining wall, an inner retaining wall.
HOFACKER (US-9358729-B2) teaches a platform, a rotational powder distributor, a laser beam, a doctor blade 22, a metering device 21.
TUCKER (US-20190344346-A1) teaches a recoating assembly with a recoater blade, two lasers, a rotating build plate.
LJUNGBLAD (US-20150306819-A1) teaches a recoating assembly with a recoater blade, two lasers, a rotating build plate.
FEY (US-20170348905-A1) teaches a recoating assembly with a recoater blade, two lasers, a rotating build plate.
SPICER (US-20180311731-A1) teaches a recoating assembly with a recoater blade, two lasers, a rotating build plate.
TUCKER (US-20200061711-A1) teaches a recoating assembly with a recoater blade, two lasers, a rotating build plate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                         /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743